                            Case 3:17-cv-00642-MMD-EJY Document 166 Filed 08/25/20 Page 1 of 2



                        1 WAYNE A. SHAFFER (SBN 1519)
                          LAXALT & NOMURA, LTD.
                        2 9790 Gateway Drive, Suite 200
                        3 Reno, Nevada 89521
                          Tel: 775-322-1170
                        4 Fax: 775-322-1865
                          wshaffer@laxalt-nomura.com
                        5 Attorneys for former Defendant
                        6 Robert J. Wines, Esq.
                        7
                        8                             UNITED STATES DISTRICT COURT
                        9
                                                            DISTRICT OF NEVADA
                   10
                            GAETAN PELLETIER, PRO SE,                      Case No.: 3:17-cv-00642-MMD-EJY
                   11
                                               Plaintiff,
                   12
                                  vs.                                      MOTION FOR REMOVAL FROM
                   13
                                                                           THE CM/ECF SYSTEM SERVICE
                   14 WILLIAM V. RODRIGUEZ; JUDY A. RODRIGUEZ;             LIST AND ORDER GRANTING
                            WILLIAM V. RODRIGUEZ, TRUSTEE; JUDY A.
                                                                           MOTION
                   15 RODRIGUEZ, TRUSTEE; WILLIAM V. RODRIGUEZ
                            REVOCABLE LIVING TRUST (a Nevada Trust dated
                   16 November 7, 1991); JAMES W. MIDDAGH;
                            MORTENSEN PARTNERS, LIMITED PARTNERSHIP;
                   17 ROBERT J. WINES AND JOHN DOE(S)
                   18 PARTNERS IN MORTENSEN PARTNERSHIP;
                      JOHN DOE(S) BENEFICIARIES OF THE
                   19 RODRIGUEZ REVOCABLE TRUST
                      BENEFICIARIES IN JANUARY 2015 AND NOW,
                   20
                                       Defendants.
                   21
                   22             COMES NOW, Wayne A. Shaffer, attorney having previously appeared for former
                   23 Defendant Robert J. Wines, Esq. in this action, files this Motion for his Removal from the
                   24 CM/ECF System List in the above-entitled matter.
                   25 ///
                   26 ///
                   27 ///
                   28 ///


LAXALT & NOMURA, LTD.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE                                                1
SUITE 200
RENO, NEVADA 89521
                            Case 3:17-cv-00642-MMD-EJY Document 166 Filed 08/25/20 Page 2 of 2



                        1
                                   The basis of this Motion is that Robert J. Wines was dismissed from the action pursuant
                        2
                            to this Court’s Order [ECF No. 78] entered on November 29, 2018.
                        3
                                   DATED this 25th day of August, 2020.
                        4
                                                                              LAXALT & NOMURA, LTD.
                        5
                        6
                                                                              By: /s/ Wayne A. Shaffer
                        7                                                        WAYNE A. SHAFFER (SBN 1519)
                                                                                 9790 Gateway Drive, Suite 200
                        8                                                        Reno, Nevada 89521
                                                                                 Tel: 775-322-1170
                        9
                                                                                 Fax: 775-322-1865
                   10                                                            Attorneys for former Defendant
                                                                                 Robert J. Wines, Esq.
                   11
                   12
                                  IT IS SO ORDERED.
                   13
                                  DATED this 25th day of August, 2020.
                   14
                   15                                                         ___________________________________
                   16                                                         UNITED STATES MAGISTRATE JUDGE

                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28


LAXALT & NOMURA, LTD.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE                                                    2
SUITE 200
RENO, NEVADA 89521
